DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas LaLone on 01/10/2022.
The application has been amended as follows: 

Regarding claim 2, the phrase “performing turn-up device” in line 11 has been replaced with --performing turn-up--. 

Regarding claim 8, the phrase “a carcass drum bladder” in line 2 has been replaced with –a turn-up bladder--. 

Regarding claim 8, the phrase “the expanded carcass drum bladder” in line 4 has been replaced with –the expanded turn-up bladder--. 

Reasons for Allowance
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the following claimed steps: the first carcass transfer device is entirely at a waiting position, and a turn-up device faces the carcass drum; an oil cylinder on a supporting device retracts back to take back a roller and to cause the roller to leave a balance seat; and then, a rotating device rotates, so 
Claims 2 and 4-8 are allowable by dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749